IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RADON CONSTRUCTION, LLC AND                 : No. 563 EAL 2019
GREGORY RADON,                              :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
LAND ENDEAVOR 0-2, INC., JOHN               :
ARCIDIACONO & DONNA ARCIDIACONO,            :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of April, 2020, the Petition for Allowance of Appeal is

DENIED.